United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1152
                                   ___________

Billy Tyler,                            *
                                        *
               Appellant,               *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Joseph Caniglia,                        *
                                        * [UNPUBLISHED]
               Appellee.                *
                                   ___________

                             Submitted: May 7, 2012
                                Filed: May 8, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


      Billy Tyler appeals the district court’s1 preservice dismissal of his civil
complaint. After careful review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.
2000) (per curiam) (standard of review), we conclude that the district court properly
dismissed the complaint. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________



      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.